Citation Nr: 1214987	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-40 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.	Entitlement to service connection for a bilateral foot disorder.

3.	Entitlement to service connection for a bilateral knee disorder, to include as secondary to a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to September 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran testified at a Board hearing at the RO in North Little Rock, Arkansas in September 2011.  This transcript has been associated with the file.

The Board notes that in the Veteran's original claim, he raised the issues of service connection for a bilateral hearing loss disability and irregular coughing.  A statement of the case on these claims was issued in August 2010.  However, the Veteran clarified on his October 2010 appeal, VA Form 9, that he was only appealing the issues listed on the first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran testified at a hearing at the RO in North Little Rock, Arkansas in September 2011.  The Judge the Veteran testified before has since retired from the Board.  The Veteran was notified of this and in a March 2012 statement the Veteran indicated that he wanted a hearing at the RO before a new Judge.  As such, this matter should be remanded to schedule the Veteran for a Travel Board hearing.  See 38 C.F.R. §§ 3.103(c), 20.703, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a Travel Board hearing at the North Little Rock, Arkansas RO.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the claims folder.  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the case should be returned directly to the Board for further consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

